Title: To Thomas Jefferson from La Motte, 9 [November] 1790
From: La Motte (Lamotte, Delamotte), M. de
To: Jefferson, Thomas



Monsieur
Havre 20. 9bre. [Nov.] 1790.

J’ai recû quatre paniers de vin de Champagne et une petite Caisse contenant deux Cilindres de Cuivre. Ces objets restent avec ceux de vos meubles qui doivent vous être envoyés à Philadelphie directement. Le Cape. Hathaway ne voulant pas s’engager à aller à Philadelphie de peur d’en trouver les abords gelés, il s’expedie pour Baltimore ou Philadelphie, de sorte que je n’ai rien pû lui donner pour vous. D’ailleurs les Ecoutilles de son Navire n’etoient point assés larges pour charger vos voitures. Je crains d’après cela d’être obligé de laisser passer une bonne partie de l’hyver avant de vous envoyer ces divers objets qu’il vous feroit sans doute plaisir de recevoir.
Vous aurés sans doute appris, Monsieur, avant que ma lettre vous parvienne, que l’angleterre et l’espagne sont entrés dans un arrangement qui assure la paix; on désarme de part et d’autre, et nous françois, qui croÿons ne pouvoir éviter de devenir parties actives dans cette guerre, nous regardons maintenant la paix comme fermement établie pour longtems en Europe.
Voici quelques papiers qui vous apprendront à quoi on en est icy sur un objet bien interessant pour les Etats unis, l’abolition ou la Continuation de la ferme du tabac. L’Issuë des débats renvoye la decision de cet important article à un tems futur, mais je vous engage à considerer ce delai comme Compensé par les dispositions ou vous verrés qu’est l’assemblée nationnale d’aviser aux moyens d’aggrandir la sphere des relations commerciales de la France avec l’Amerique. Il est facheux dans ces Circonstances qu’on n’ait point à citer l’exemple d’un seul navire americain qui ait essayé de Convertir en denrées de notre Crû ou de nos manufactures le montant de son importation. Cela laisse à Croire que les Americains, accoutumés aux fabriques Anglaises, ou entrainés par la conformité de l’Idiome et par des liaisons de Consanguinité, ne nous donneront jamais la préference, ni même l’égalité. J’ai l’honneur d’etre avec une parfaite consideration, Monsieur Votre très humble & très obeissant Serviteur,

Delamotte

